Citation Nr: 1736272	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to ratings in excess of 30 percent from August 2, 2007, to July 25, 2010, and in excess of 50 percent thereafter for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1967 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for PTSD and assigned a 30 percent rating, effective August 2, 2007.  The Veteran's Notice of Disagreement (NOD) was received in January 2009.  The RO issued a Statement of the Case (SOC) in November 2010 along with a rating decision that granted a staged 50 percent rating, effective July 26, 2010.  The Veteran's substantive appeal was received in January 2011.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

In May 2017, the Veteran testified at a Board hearing before the undersigned that his PTSD symptoms have worsened since his last examination in 2012.  He described having increased symptoms of anger, panic attacks, depression, and nightmares.  He also reported greater difficulty going places and being social.  He indicated that the dosage on his medication was increased and additional medications were added about a year prior to the hearing.  The Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disability.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  As there is evidence indicating that the Veteran's condition may have worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide him with an updated examination to accurately assess the current condition of this disability.  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

On remand, updated treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request and obtain VA treatment records from the Denton VA Outpatient Clinic as well as the Dallas VA Medical Center since January 2017 and from the San Antonio VA Medical Center since September 2013.

2.  Request the appropriate authorization to obtain private treatment records for PTSD treatment.

3.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected PTSD.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential occupational and social impairments of the Veteran's service-connected disability on his daily life.  

4.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

